*481At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, on Monday the Eighth of August A. D. 1748. The following Interrogatories were taken before the HonWe Wm Strengthfield Esqr Dep: Judge
Robert Thomas Second Lieut11 of the Private Man of War the Defiance, and Master of the Vessel sent in as Prize being duly Sworn made Answer to the following Questions Viz*
£> When, where, and by whom, was the Snow taken sent in here as Prize.
Ar She was taken on Thursday the Fourteenth Day of July last, about three or four o Clock P. M. as I Judged at the time, off Mount a Cristo, about the Lat: 21 or 22. N. by John Sweet Commander of the Brigantine Defiance.
£> At the time of Capture what number of Persons were there on board and of what Nation.
An There were Three Englishmen that originally belonged to her and Eight French men and Spaniards.
Qn of what Burthen is the Vessel, and how many Guns.
An About one Hundred and fifty Tons, and no Guns.
On Are the Papers produced in Court all that were found on board s3 Vessel at the time of Capture, without Fraud, Addition Subduction, or Embezzelment.
Ar Yes.
Rob* Thomas
A Parcell of papers were produced in Court as follows — Viz*
Henry Dally Mate of the Vessel sent in as Prize being duly Sworn made answer to the following Questions. Viz*
Quesn When, where, and by whom, was the Snow taken sent in here as Prize.
Ansr She was taken on Thursday the Fourteenth Day of July last at half past Eleven A. M. as near as I can tell, off Isabella Bay on Hispaniola about the Latitude of 20: N. by Captn John Sweet in the Brig” Defiance.
Qn At the time of Capture what Number of Persons were there on board and of what Nation.
Ar There was Eleven, Four whereof were Frenchmen, four Spaniards and Three Englishmen.
*482Qj1 At the time of Capture what Colours had she hoisted.
An She Hoisted old Colours wch I judged to be Spanish from the Stamp but did not remark particularly.
Qn How many Guns, did she mount, and what is her Burthen.
An She had no Guns when we took her, and is about One Hundred and Fifty Tons.
Henry Dally
Honnore Terrasson a Subject of the French King being duly Sworn made answer as follows Viz*
Qn Have you any knowledge of the Snow brought into this Port and what.
A?1 I was in a Vessel Fitted out by Mr Deguille an Inhabitant of Petit Goave and a Subject of the French King and on a Cruising Voyage, we met with this Vessel Crossing the Lat. of Virginia on the Twenty Ninth of June last N. S. and there took possession of her, and I was put in as Master to conduct her to some Port on our Coast, and made the Land of S* Domingo the Twenty Fifth of July N: S: and before we got into any Port on Thursday between One and two o Clock was taken by the Brign Defiance Cap* John Sweet, belonging to Rhode Island.
Qn What Number of Persons were there on board of the Privateer Royal which you belonged to and oil what Nation were they.
Ar When we Sailed from Petit Goave, there was on board One Hundred and fourty three cheifly Frenchmen and some few Spaniards.
Qn How many Persons were there op board, this Vessel when she was taken by the Royal Privateer, and what is become of them.
Ar About Thirteen, Ten whereof we left on board the Privateer, and the other three were on board when we were retaken, and now brought into this Port.
Qn What Colours had you hoisted when you were taken by Captn Sweet.
Ar We had no proper Colours but hoisted a white Jacket in Lieu of Colours.
Qn Was there any Guns on board this Vessel when you took her.
An There was four Swivel Guns woh Our Captn ordered on board the Privateer.
Qj1 Are the Papers now produced in Court all that were on board the Vessel at the time you were retaken by Captn Sweet.
An Yes.
H. Terrasson
Robert Dinsmore being duly sworn, made Answer to the following Interrogatories. Viz*
To the first Interrogatorys This Deponent Answered that he was born *483at Greenocke, and now lives there, and is a Subject to the King of Great Britain.
To the Second Intery That the sa Vessel was taken the Eighteenth Day of June last, about Eighteen Leagues from the Capes of Virginia by a Privateer under French Colours, and as they were carrying us to S* Domingo we were retaken by Captn Sweet the Fourteenth Day of July last about Twelve o Clock A. M who sent us into the Port of Newport
To the Third Interrogatory that he has answered before
To the Fourth Interrogatory This Deponent answered That the said Snow was taken by the French as being English property, That sa Snow has not been Condemned, nor sent into any Port
To the Fifth Interry That the Master of sa Snow’s name was John Johnson. That he took possession of her at Bristol and was delivered to him by Robert Ray of Glascow the principal Owner, The sa master is a Scotchman, and lives at Glascow with his wife and Family.
To the Sixth Interry This Deponent Answered, That there was Ten Persons belong’d to said Snow at the time she was taken by the French, Subjects to the King of Great Britain, and that they had no part of either Ship or Cargo.
To the Seventh Inty That he was on board at the time of Capture and that he has known her about Nine Months, and that he first saw her at Bristol, and that she is about the Burthen of one Hundred and Sixty Tons, had at the time of Capture four Swivel Guns, and that she was Built at Piscatagua, and is called the true Briton, and never went by any other name that he knows of.
To the Eighth Interry That she was bound to Bristol, and that she sailed from York River in Virginia, and her Voyage was to have ended at Bristol, That she is Loaded with Tobacco and Slaves.
To the Ninth Intery That he has already answered.
To the Tenth Interry That he can say nothing.
To the Eleventh Inty That the Cargo was taken on board at York River, in Virginia, but does not know to whom the Cargo belongs.
To the Twelfth Interry That the Captain signed Bills of Lading for the Cargo.
To the Thirteenth. The Deponent'can say nothing.
To the fourteenth. That the Deponent has already answered.
To the Fifteenth. That there was a Charter Party signed for the prosecution of the Voyage but what is become thereof he knows nothing about it.
To the Sixteenth. That the Bills of Lading and other Ships Papers now produced in Court are the same, that was on board when we were taken by the French Privateer
To the Seventeenth Inty This Deponent can say nothing.
Qn How came you on board this Vessel.
*484Ar I was Shipt at Bristol as a Mariner, to proceed the Voyage to Virginia and home again. And upon our being taken as afores3 and retaken, was never removed out of sd Vessel.
Robert Dinsmor
Henry Vaughn one of the Mariners left on board as above upon his oath saith that he was born at Wales, and is a liver at Bristol, and is a Subject of the King of Great Britain and that the foregoing answers made by Robert Dunsmore are the truth, and that he knows of nothing further.
Henry X Vaughn’s mark.
William Levingston one of the Mariners left on board as aforesaid upon his Oath saith that he was born in Scotland and is a Subject to the King of Great Britain, and that the foregoing Answers made by Robert Dunsmore are the truth, and that he knows of nothing further.
Wm Livingston
[Admiralty Papers, VI, 107]
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Tuesday the Twenty third of August A. D. 1748. Present the HonbIe Wm Strengthfield Esq1' D. Judge. The Court being opened.
Robert Dunsmore late Mariner on board the Snow True Briton being duely Sworn made Ansr to the following Questions. Viz4
Qn What Course did you steer from Cape Henry, and at what time did you leave the Cape
Ar We Steered N: E. and by E: and left the Cape about Six o Clock in the Evening.
Qn How did the Cape bear from you.
Ar West half North about one League
Qn And how long did you continue that course.
Ar Untill Eight o Clock the next morning to the best of my knowledge having Steered that Course two Watches my self and at leaving the Helm desired the Person to Steer the same Course. The mate not controuling of him.
Qn How many knots did you Sail an hour, from the time you left the Cape untill you were taken
Ar We throwed the Log twice she went Four and a half, and afterwards Imagined her to go five knots as the breeze freshned. The wind being at the time we left the Cape to the time of our being taken from a S. W. and by W. to the W. S. W
Qn What was the reason of your Steering so much Northerly.
Ar To avoid the Enemy, hearing there was Privateers to the Southward.
Qn At what hour in the morning were you taken by the French Privateer.
Ar About half an hour after Eight.
*485Qn Did the French Privateer take any thing out of the Vessel.
Ar They did take out Four Swivel Guns, five Muskets, and two Blunderbusses and Several Cutlasses and Pistéis, and all our live Stock, and Rum and Cabin Stores etc. and all the Ships Papers, were delivered to the French Captain to the best of my knowledge.
Qn Was any thing taken out of s4 Vessel by Captn Sweet or his Company after he Retook you.
Ar Yes, he took out a Six Jack Howser, wch we made no use of, and said he had occasion for it, about one Hundred and Twenty fathom in length and not much worn.
Robert Dinsmor
Henry Vaughn late mariner on board the Snow True Briton being duly sworn made answer to the following Questions — Viz*
Qn Do you know any thing of the Snow True Briton.
Ar I have already answered the Question.
Qn What course did you Steer, what time did you leave the Cape, How long was it before you were taken, and how many knots did your Vessel run from the time of your leaving the Cape, untill you were taken.
Ar We left Cape Henry about six or Seven o Clock in the Evening we Steered N. E. and by E. in my Watch and I believe they Steerd the same Course in the other Watch. I being in the Captains Watch, and Robert Dunsmore being in the Mates Watch, our run was about four knots and a half an hour, and we were taken about Eight or Nine o Clock the next morning.
Qn How had you the Wind from the time you left the Cape untill you were taken.
Ar The Wind was about W. S. W.
On Where was you retaken by Captn Sweet.
Ar Off of Hispaniola about Four leagues from the Land.
Henry . X Vaughn’s mark
William Livingston late Mariner on board sa Vessel being duly sworn made Answer to the following Questions. Viz*
Qn What Course did you Steer, what time did you leave the Cape, How long was it, before you were taken, and how many knots did your Vessel run from the time of your leaving the Cape untill you were taken.
Ar We left the Cape about Seven o Clock in the Evening, and Steered E. N. E. northerly. In the first and morning Watch I being at Helm first two hours, and to the best of my knowledge the rest Steered the same Course, and we had the Wind on the Starboard Quarter all Sails drawing keeping the same Course untill we were taken wcl1 was about Nine o Clock the next morning, and afterwards we were retaken by Capt“ Sweet, a small distance from Hispaniola
*486Qn How many Nots did your Vessel sail from the time of your leaving the Cape, untill you were taken.
Ar Four Nots and a half, and some times more.
Wm Livingston
[Admiralty Papers, VI, 116]